Citation Nr: 0010090	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a postoperative 
sebaceous cyst of the right eye.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the benefits sought.

In December 1999, a hearing was held before George R. Senyk, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  At the hearing, the 
appellant, through his representative, claimed entitlement to 
service connection for a left eye disorder.  This issue is 
referred to the RO for initial consideration.

The appellant's claim for entitlement to service connection 
for PTSD will be addressed in a REMAND which follows this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim for a compensable 
rating for a right eye sebaceous cyst.
 
2.  The postoperative sebaceous cyst of the right eye is 
manifested by no visible facial scars, involves no ocular 
pathology, and causes no visual impairment.




CONCLUSION OF LAW

A compensable rating for postoperative sebaceous cyst of the 
right eye is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  His 
assertion that his service-connected postoperative sebaceous 
cyst of right eye has increased in severity is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  All 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life, including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self-support of the 
individual.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the appellant's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

II.  Factual Background

The veteran's service medical records show that in December 
1952 he received treatment for an infected sebaceous cyst of 
the right eye.  Incision and drainage of the cyst was 
performed.  On service discharge examination in May 1954, the 
veteran's face, eyes and skin were normal.

A January 1967 rating decision granted service connection for 
sebaceous cyst, right eye area, postoperative, rated 
noncompensable.  

On October 1996 VA "visual" examination, the veteran's 
complaints of occasional sore and swollen lumps in his 
eyelids, which resolved on their own over the course of 
several days, were noted.  Uncorrected visual acuity in the 
right eye at distance was 20/50.  There was no mention of 
pathology associated with a sebaceous cyst.

On June 1998 VA visual examination, the veteran's complaints 
of cysts forming on both eyes and on his face and body were 
noted.  Physical examination revealed, in part:  Right eye 
uncorrected 20/80 at near, 20/50 at far.  Right eye corrected 
is 20/50 at near, 20/50 at far.  No improvement on pinhole.  
Pupils are equally round and reactive.  No afferent pupillary 
defect was found.  Extraocular muscles were smooth and to 
full extent, with no diplopia present.  

The VA examiner concluded the examination report with the 
following comments:

The lens in both eyes showed mild nuclear 
sclerotic changes in both eyes.  The 
patient's main complain[t] of cysts over 
the face and the rest of the body showed 
no ocular components and no ocular 
pathology.

On June 1998, VA scars examination, the examiner stated:  
"[h]e reports that he had some scars on his face, too, from 
some cysts but he said that they all healed up and you can't 
find them now."  Physical examination of the face revealed 
no scarring.  The diagnosis was facial scars, not found 
today.

At a hearing before a traveling Member of the Board in 
December 1999, the veteran testified that his postoperative 
sebaceous cyst of right eye is manifested by irritation of 
the eye, worse at night.  He noted that this condition 
flares-up at times. 

III. Analysis

The veteran's postoperative sebaceous cyst of the right eye 
is currently rated noncompensable (0 percent) under 38 C.F.R. 
§ 4.118, Code 7800.  Code 7800, relating to disfiguring scars 
on the head, face or neck, provides a noncompensable rating 
for slight, disfiguring scars.  A 10 percent rating 
contemplates moderate, disfiguring scars.  A 30 percent 
rating contemplates a severe disfiguring scar, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating, the highest rating under 
this code, contemplates complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement. 38 C.F.R. § 4.118, Code 7800. 

Upon thorough review of the evidence, the Board concludes 
that a compensable rating is not warranted for the veteran's 
postoperative sebaceous cyst of right eye.  Although he 
testified that this condition is manifested by right eye 
irritation, his most recent VA visual examination in June 
1998 revealed no associated ocular pathology.  On the most 
recent VA scar examination, also in June 1998, no facial 
scars were found.  The examiner noted that the veteran stated 
"   they all healed up and you can't find them now." 

The postoperative sebaceous cyst of the right eye is not 
shown to be disfiguring or to produce any impairment of 
function, including vision.  Accordingly, under the 
controlling regulatory provisions, i.e., the rating schedule, 
there is no basis for assigning a compensable rating for the 
disorder.  Because the preponderance of the evidence is 
against the appellant's claim, there is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for postoperative sebaceous cyst of the 
right eye is denied.


REMAND

The Board notes at the outset that there is certain 
development which must be accomplished even before the matter 
of well groundedness is considered.  Such development 
includes ensuring that the record for review is complete.  In 
that regard, it is noteworthy that available service and VA 
records are considered constructively of record.  

The appellant claims that a number of stressful incidents he 
experienced on active duty resulted in PTSD.  His alleged 
stressors include:  (1) engaging in combat at Horseshoe, 
Heartbreak Ridge and the Chosin Reservoir; (2) laying a 
minefield in which 25 United States soldiers were 
accidentally killed; and (3) being injured in the left leg by 
shrapnel.

While this appeal was pending, the regulation pertaining to 
establishing service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended.  The amended 38 C.F.R. § 3.304(f) 
states that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the appellant's service, the 
appellant's testimony alone may establish the occurrence of 
the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f)(1998).  Under the current regulation, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f)(1999).

Regarding the first element (a diagnosis), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Regarding an inservice stressor, the Court determined that 
the evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the appellant "engaged in combat with the 
enemy."  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the appellant was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen, 10 Vet. App. 128.  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." 

As noted above, the appellant has provided multiple stressor 
accounts in this matter.  After a thorough review of the 
appellant's claims file, the Board concludes that the VA has 
a duty to provide further assistance in the development of 
facts pertinent to the appellant's claim. 38 U.S.C.A. 
§ 5107(a).  

It is noteworthy that the RO's original request for the 
veteran's service personnel file listed only his first period 
of service, from December 1950 to September 1952.  However, 
he also served from September 1952 to May 1954.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should request from the 
National Personnel Records Center, in St. 
Louis, Missouri, a copy of the veteran's 
complete service personnel file, as well 
as any additional service medical records 
outstanding.

2.  The RO should solicit from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  If 
deemed necessary based on the information 
provided by the appellant, the RO should 
arrange for verification (by the U. S. 
Armed Services Center for Research of 
Unit Records) of any detailed stressor 
information provided.  

The RO should also inform the veteran 
that he may submit any other evidence to 
verify his alleged stressors.  

3.  The RO must then make a specific 
determination whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
determine whether he  ".engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify such stressor.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the veteran 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD based on such stressor(s)..The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.

5.  The RO should then review the case 
and ensure that all of the foregoing 
development has been completed.  If not, 
corrective action should be taken.  
Specific attention is directed to the 
supplemental examination report.  If it 
does not include adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2.

6.  The RO should then readjudicate the 
issue of service connection for PTSD.  

If service connection for PTSD remains denied, the appellant 
and his representative should be provided with an appropriate 
supplemental statement of the case and given the opportunity 
respond.  The case should then be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claim, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



